Stuart, J.
Twpen was the recorder of the county. As such he filed with the commissioners a claim in these words, viz.:
“ The Board of Commissioners of Tipton Cownty debtor to Sylvester Twpen, recorder: To making general index for book (D’ of Tipton county, (since December term, 1852,) deed records, containing 43,500 words, at 15 cent's per hundred words, making 65 dollars.”
The commissioners refused to allow the claim. Twpen appealed to the Circuit Court.
In that Court the cause was submitted on this agreed state of facts, viz.: It is admitted, on the part of the defendants, that the facts stated in the plaintiff’s complaint are true; and it is admitted by the plaintiff that the defendants, as commissioners of said county, once made an allowance for completing the general index to deeds and mortgages in said county; and that in this proceeding he is simply seeking to recover compensation for keeping up and continuing such general index.
On this state of facts, the Circuit Court found for the defendants, and Twpen appeals to this Court.
The act under which Turpén claims, is chapter 90, 1 E. S., p. 427, and the amendment thereto. The first and second sections require the recorders of each county to make out, when the same has not been previously done, a complete or general index to all the records of deeds for real estate in his office, and a separate general index for *173mortgages. The third section requires that after the completion of these indexes, each recorder shall keep up the general index, as deeds, &c., come in for record. Such is the duty required. The fourth section points out the extent of the compensation, in these words: “The board doing county business, shall allow the recorder, out of the county treasury, such compensation for making such complete or general indexes as shall be deemed reasonable and just; and it shall be the duty of such recorder to keep up and continue such index, in the manner aforesaid, as deeds and mortgages shall from time to time be recorded.” Id. 428.
The extent of the allowance to be made by the county board, is clearly expressed. It is for completing the general index. This seems the whole extent of the allowance which the board are authorized by the act to make; for the third and fourth sections both provide that after the index is once completely brought up, the keeping it up shall be a part of the duties of the recorder’s office.
That the legislature may attach additional duties to an office, without increasing the compensation, or, which is equivalent, change the rate of compensation for official services when they please, will not be doubted. It is not in the power of the legislature to require the particular services of the citizen without just compensation. Blythe v. The State, 4 Ind. R. 525. But it is clearly competent for the legislature to require more official labor for the same compensation, or reduce the compensation for the same labor. The distinction between particular services and official services was properly taken in a recent case in this Court. Falkenburgh v. Jones, 5 Ind. R. 296. It was there held that officers entitled to fees or salaries fixed by law, take their offices cum onere; and that their services are official, and not particular, within the meaning of the constitution.
So far, therefore, as the act referred to is concerned, the recorder is clearly not entitled to recover. The keeping up of the general index was added to his duties by the legislature, without any additional fees; and if, by the *174operation of that act, the services of the recorder were not-adequately compensated, he could at any time relieve himself from the toils of office by resignation.
D. Moss, for the appellant.
J. Green and W. Garver, for the appellees.
The act of March 2, 1853, entitled “ an act to amend an act entitled an act authorizing recorders to make complete indexes,” &c., is still more explicit. The proviso to the second section is, that nothing in this section contained shall be construed to require the board doing county business to make further allowances to any recorder on account of work done under the law hereby amended, than was stipulated and agreed upon, or than has been paid or accepted for such services. Acts 1853, p. 1Í4. This act contains nothing favorable to Turpén, even if it be the law. 5 Ind. R. 327. He has clearly no right of action against the county.
Per Curiam.
The judgment is affirmed with costs.